Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on August 16, 2022 has been considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 and 6-10 are rejected under 35 U.S.C. 103 as being unpatentable over Hyun et al (US 20170135239) in view of Choung et al (US 2015/0245514).

As per claim 1 Hyun et al depicts in figure 2 and discloses: An electronic device 200 comprising: a housing comprising a first plate 240 & 240a-240c and a second plate 250 facing away from the first plate 240 & 240a-240c; a display panel 230 disposed between the first plate 240 & 240a-240c and the second plate 250, the panel 230 being visible { [0060] According to an embodiment, the front window 240 may be located on the top of the electronic device 200 to form the front of the electronic device 200, and may be formed of a transparent material to display a screen presented by the display module 230 and to provide an input/output window for various sensors.} through the first plate 240 & 240a-240c and comprising a first surface oriented in a first direction so as to face the first plate 240 & 240a-240c and a second surface oriented in a second direction opposite to the first direction so as to face the second plate 250; at least one substrate layer 220 disposed between the second surface and the second plate 250, the substrate layer 220 overlapping at least a part of the panel 230 when viewed from an upper surface of the first plate 240 & 240a-240c; a substrate layer 220 and the second plate 250, the panel 230 when viewed from the upper surface of the first plate 240 & 240a-240c; a first adhesive layer 291 disposed between the second surface and the substrate layer 220, the first adhesive layer 291 being contacted with the second surface { [0059] According to an embodiment, the display module 230 may be secured to the bracket 220, and the front window 240 may be secured in such a manner that it is attached to the bracket 220 by a first adhesive member 291. According to an embodiment, the rear window 250 may be secured in such a manner that it is attached to the housing 210 by a second adhesive member 292. } and the substrate layer 220; a second adhesive layer 292 disposed between the substrate layer 220 and the second adhesive layer 292 being contacted with the substrate layer 220 and the figure 1b & [0052] A rear camera 113 may be disposed on the back 1002 of the electronic device 100, and at least one electronic component 114 may be disposed on one side of the rear camera 113. The electronic component 114 may include at least one of an illuminance sensor (e.g., an optical sensor), a proximity sensor (e.g., an optical sensor), an infrared sensor, an ultrasonic sensor, a heart-rate sensor, and a flash device.} disposed in at least a part of the opening and the second adhesive layer, the substrate layer, and the first adhesive layer overlapping {Note: “overlapping” is defined as “extend over and cover a part of” figures 1B & 2 show the sensor overlapping the adhesive layers and substrate layer}; and at least one through-hole extending from the opening to the second surface via the second adhesive layer 292, the substrate layer 220, and the first adhesive layer 291.

Regarding claim 1 Hyun et al is silent as to: a cushion layer.  With respect to claim 1 Choung et al discloses:  cushion layer 30 { [0126] The sealing member 30 can be formed of any one of rubber, silicon, and the like and the sealing member 30 can be formed of a combination of dissimilar materials such as rubber, silicon, and the like. }

It would have been obvious to a person having ordinary skill in the art at the time the invention was effectively filed to provide the device of Hyun et al with a cushion layer as taught by Choung et al.  The rationale is as follow: one of ordinary skill in the art at the time the invention was effectively filed would have been motivated to provide an electronic device with a cushion layer as to absorbed impact and protect a sensor or other electronic component. 
As per claim 6 Hyun et al discloses: The electronic device 200 of claim 1, wherein the through-hole is formed to extend toward the first direction. {figures 1A, 1B & 2}

As per claim 7 Hyun et al discloses: The electronic device 200 of claim 1, wherein the at least one through-hole comprises multiple through-holes formed around the sensor when viewed from the upper surface of the first plate 240 & 240a-240c. {figures 1A, 1B & 2}

As per claim 8 Hyun et al discloses: The electronic device 200 of claim 7, wherein the opening has a rectangular shape having a long side and a short side when viewed from the upper surface of the first plate 240 & 240a-240c, and the multiple through-holes are configured such that, when viewed from the upper surface of the first plate 240 & 240a-240c, more through-holes are disposed along the long side than through-holes disposed along the short side. {figures 1A, 1B & 2}

Regarding claim 9 Hyun et al as modified by Choung et al is silent as to: a through-hole has a diameter of 1 micrometer to 500 micrometers.

It would have been obvious to a person having ordinary skill in the art at the time the invention was effectively filed to specify that the through-hole of Hyun et al as modified by Choung et al had a diameter of 1 micrometer to 500 micrometers.  The rationale is as follow: The purpose of the through-hole is to allow for a sensor to fit and be used.  The through-hole in general need not be 1 to 500 micrometers.  Realizing this, one of ordinary skill in the art at the time the invention was effectively filed would have been motivated to specify that a through-hole had a diameter of 1 micrometer to 500 micrometers, which is well within the purview of a skilled artisan and absent an unobvious result, so as to properly, securely and effectively fit sensors, depending on the size of the sensor, in the through-hole for use in the electronic device.

As per claim 10 Hyun et al depicts in figure 2 and discloses: The electronic device 200 of claim 1, wherein the second adhesive layer 292 comprises a second opening overlapping the opening when viewed from the upper surface of the first plate 240 & 240a-240c, and the electronic device 200 further comprises substrate layer 220 and the sensor while filling at least a part of the second opening.

It would have been obvious to a person having ordinary skill in the art at the time the invention was effectively filed to provide a third adhesive layer in the device of Hyun et al.  The rationale is as follow: one of ordinary skill in the art at the time the invention was effectively filed would have been motivated to provide a third adhesive layer, which is well within the purview of a skilled artisan, duplication of know parts and absent an unobvious result, so as to properly, securely and effectively secure components and/or elements such as a sensor in a device.

	
Claims 2-5 are rejected under 35 U.S.C. 103 as being unpatentable over Hyun et al (US 20170135239) in view of Choung et al (US 2015/0245514) as applied to claim 1 above, and further in view of Reynolds (US 2012/0319966)

	
As per claim 2 Hyun et al discloses: The electronic device 200 of claim 1, wherein the substrate layer 220 comprises a substantially [0063] According to an embodiment, the bracket 220 may be formed of a highly rigid plastic containing glass fibers, or may be formed of a combination of a metal and a plastic. }

Regarding claim 2 Hyun et al is silent as to: substrate layer 220 including a transparent first layer.  With respect to claim 2 Hyun et al discloses: a layer including substantially a transparent layer and an opaque second layer { [0074] The back cover 320 of the electronic device 300, according to the various embodiments, may be formed of a transparent or opaque member. For example, the transparent member may include a transparent synthetic resin or transparent glass, and the opaque member may include a translucent/opaque synthetic resin, metal, or the like. }

As per claim 3 Hyun et al discloses: The electronic device 200 of claim 2, wherein the second layer is disposed between the first adhesive layer 291 and the first layer. { [0062] According to an embodiment, when a double-sided tape is applied as the first adhesive member 291, a general Polyethylene Terephthalate (PET) or a functional base may be applied as the internal base of the adhesive member. }

As per claim 4 Hyun et al discloses: The electronic device 200 of claim 2, wherein the first layer is disposed between the first adhesive layer 291 and the second layer. { [0062] According to an embodiment, when a double-sided tape is applied as the first adhesive member 291, a general Polyethylene Terephthalate (PET) or a functional base may be applied as the internal base of the adhesive member. }

As per claim 5 Hyun et al discloses: The electronic device 200 of claim 2, wherein the first layer comprises polyethylene terephthalate (PET). { [0062] According to an embodiment, when a double-sided tape is applied as the first adhesive member 291, a general Polyethylene Terephthalate (PET) or a functional base may be applied as the internal base of the adhesive member. }

Regarding claims 2-5 Hyun et al is silent as to: the substrate layer comprises a substantially transparent first layer and an opaque second layer wherein the first layer is disposed between the first adhesive layer and the second layer or wherein the second layer is disposed between the first adhesive layer and the first layer.  With respect to claims 2-5 Reynolds discloses: [0061] In many embodiments, a substrate may comprise multiple layers including adhesive layers, substantially rigid layers, substantially flexible layers, substantially opaque layers, substantially transparent layers and the like.

It would have been obvious to a person having ordinary skill in the art at the time the invention was effectively filed to specify that the substrate layer of Hyun et al included a transparent first layer and an opaque second layer wherein the first layer is disposed between the first adhesive layer and the second layer or wherein the second layer is disposed between the first adhesive layer and the first layer as suggested by Reynolds.  The rationale is as follow: one of ordinary skill in the art at the time the invention was effectively filed would have been motivated to specify that a substrate layer included a transparent layer and opaque layer wherein the first layer is disposed between the first adhesive layer and the second layer or wherein the second layer is disposed between the first adhesive layer and the first layer, which is well within the purview of a skilled artisan and absent an unobvious result, to provide an aesthetically pleasing and reinforced or “stiffener” substrate while taking “in consideration of a change of a component during use, such as the swelling of the battery pack”.  See [0063] of Hyun et al. See also [0061] Reynolds.

Response to Arguments
Applicant's arguments filed May 13, 2022 have been fully considered but they are not persuasive. Applicant asserts on page 2 the following:
In contrast, the through-hole of Hyun appears to define an opening formed in a part of a case 430, and fails to indicate penetration of the substrate layer 441, the first adhesive layer 442, and the second adhesive layer 443, respectively. Referring to Figure 8 of Hyun, the through-hole refers to a part where a non-conductive structure 432 is disposed, and is stacked with a main PCB 450 and a conductive member 451. It is not stacked with an adhesive.

This assertion is unclear because of the absence of layers 441-443 as outlined by applicant.  Furthermore, as mapped supra, figure 2 of Hyun was relied upon with a first adhesive layer 291 disposed between the second surface and the substrate layer 220, the first adhesive layer 291 being contacted with the second surface.  Additionally, paragraph [0059] states the follow:
According to an embodiment, the display module 230 may be secured to the bracket 220, and the front window 240 may be secured in such a manner that it is attached to the bracket 220 by a first adhesive member 291. According to an embodiment, the rear window 250 may be secured in such a manner that it is attached to the housing 210 by a second adhesive member 292. 
Therefore, contrary to applicant’s assertion, the applied prior art does in fact disclose:
a sensor disposed in at least a part of the opening and overlapping the second adhesive layer, the substrate layer, and the first adhesive layer; and at least one through-hole extending from the opening to the second surface via the second adhesive layer, the substrate layer, and the first adhesive layer.

As required by the claimed invention.

Allowable Subject Matter
Claims 11-15 are allowed.

The following is a statement of reasons for the indication of allowable subject matter:  The primary reason for allowance is the inclusion of 
inserting a foam prevention member into the opening and seating the foam prevention member on a surface of the first protective layer; attaching a release film to an upper portion of the second protective layer; compressing an upper portion of the release film by using a roller; and removing the release film and the foam prevention member.

This is neither taught nor disclosed by the prior art.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. JP 6322278 shows a method using a roller and foam prevention method.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID D DAVIS whose telephone number is (571)272-7572. The examiner can normally be reached Monday - Friday, 8 a.m. - 4 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on 571-272-7776. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID D DAVIS/Primary Examiner, Art Unit 2627                                                                                                                                                                                                        



ddd